                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                      8:18CR356

       vs.
                                                                        ORDER
WHITNEY A. FRAZIER,

                      Defendant.


       This matter is before the Court on Defendant’s Motion to Review Detention (Filing No.
22) in which he seeks to enter into a treatment program. In reviewing the motion, it appears that
the filing does not include a substance abuse evaluation or a letter of acceptance from the
proposed treatment program accompanied by a statement of the program’s requirements.
Additionally, the Court finds that the motion does not set out the respective positions of
Probation and Pretrial Services and the Government. For all of these reasons, the motion will
be denied without hearing. Upon consideration,


       IT IS ORDERED:
       1.      Defendant’s Motion to Review Detention (Filing No. 22) is denied without
prejudice to the refiling of a motion that sets out an appropriate release plan in accordance with
the recommendations of a substance abuse evaluation.
       2.      Future motions for reconsideration of detention shall be filed as restricted with an
attached substance abuse evaluation and a letter of acceptance from the proposed treatment
program accompanied by a statement of the program’s requirements.
       3.      Additionally, all motions for reconsideration of detention shall contain a statement
as to the respective positions of Probation and Pretrial Services and the Government.


       Dated this 19th day of April, 2019.

                                                     BY THE COURT:

                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge
